Title: William C. C. Claiborne to Thomas Jefferson, 14 August 1813
From: Claiborne, William C. C.
To: Jefferson, Thomas


            Dear Sir, New Orleans August 14th 1813.
            In the suit brought by Edward Livingston Against Le Breton D’orgenoy late marshal of the District of Orleans, The Honorable mr Hall, Judge of the District of Louisiana, has decided, the dispossessing of mr Livingston of the Batture, by order of the late President to be illegal, & he directs the Plaintiff to be reinstated in his possession.—The Public Sentiment on this occasion is evidently wounded,
			 & the Public feeling greatly excited.—The enclosures, A, & B. are Copies of two Arretis of the City Council, and the paper marked C, of a Short address, which I made to the council.—Considering the Batture as a Part of the Bed
			 of the mississippi and included within the Port of New Orleans, I Shall have recourse to our State Courts, to enjoin mr Livingston against exercising any act of ownership over the Same, or in any
			 manner obstructing the navigation of the mississippi, which is declared to be a great high way, and the free use of which, as well to the Inhabitants of this State, as of the other States, is one of the conditions on which Louisiana was admitted into the Union. How far I Shall be enabled to Succeed, is impossible to Say;—mr Livingston has found means, either to neutralise, or to make active partizans of most of the Lawyers in this State;—The people however are fortunate, in receiving the Support of the Attorney General,
			 (mr F. X. martin), & of messrs moreau Lislet & Fielding Turner, three distinguished Lawyers, & I entertain Strong Hopes, that we may yet be enabled, to maintain the Rights of
			 the Public.—
            The Creek nation of Indians have commenced Hostilities, & the Frontiers of the mississippi Territory are much exposed; We Shall Soon however have in that quarter, a respectable force, & I trust our Troops Will be ordered to march immediately into the Nation, as the Surest means of
			 Punishing & puting down these faithless people.—In a letter I received from my Brother, General Claiborne of the mississippi Territory dated Fort Stoddert 3d of August 1813, he says—“I arrived at this Post on the 30th ultimo, & found the country in great confusion and alarm. The Creeks are making every preparation to attack us, and on my part, I have and Shall make every arrangement for the
			 protection of our frontier.
			 General Flournoy promised, in case of a rupture, to reinforce me, with the 7th Regiment; Should he do this, & will authorise me, I Shall march into the Nation, & Shall enter it with
			 Sanguine hopes of Success.—The Indians are unquestionably Supplied with arms & amunition by the Governor of Pensacola.—a party on their return from that place with ammunition &c, were attacked by a party of militia under Colonel Callier, & must have been defeated, but for the improper conduct of Some of the militia officers. Colonel Callier behaved bravely; he is missing, & is Supposed to have been Killed on the retreat.”—
            Louisiana has hitherto been fortunately exempt from the immediate Horrors of the war;—But I am not without apprehensions, that in the course of the insuing winter, we Shall be Called upon th to repel an invasion; & to meet an event of the Kind—, I Shall make all the preparations which my powers, and the Resources of the State (feeble at best) will admit.
            I have the honor to be Sir, with the greatest respect Your faithful friendWilliam C. C. Claiborne
           